Citation Nr: 0633022	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
arthritis of the right knee with meniscectomy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1997 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  

During the pendency of this appeal, by a rating decision in 
October 2002, the RO increased the rating to 10 percent. 

In March 2005, the veteran requested a hearing before a 
Member of the Board.  In May 2005, the Board asked the 
veteran to clarify the type of hearing.  As the veteran did 
not respond, his hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In March 2005, the veteran timely submitted additional 
medical evidence to the Board, pertinent to his claim without 
a waiver of initial consideration of the evidence by the RO. 

To ensure due process, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).




2. The RO should consider the additional 
evidence and adjudicate the claim.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



